F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         MAR 2 2005
                                FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    EQUAL EMPLOYMENT
    OPPORTUNITY COMMISSION,

           Plaintiff,
                                                       No. 04-6001
    v.                                           (D.C. No. 03-CV-1347-F)
                                                       (W.D. Okla.)
    GREAT PLAINS COCA-COLA
    BOTTLING COMPANY,

           Defendant - Appellee,

    -------------------------

    MARIA SCOTZIN; KENDRA
    WHITNEY; LORI CRAWFORD;
    ROBYN GILLILAND; MARISSA
    SOCKWELL; BRIDGETT GREENE;

           Intervenors,

    STEVA BOWERS,

           Applicant in Intervention -
           Appellant.




                                ORDER AND JUDGMENT      *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before LUCERO , McKAY , and ANDERSON , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Steva Bowers appeals the district court’s order denying her motion to

intervene in a Title VII action against Great Plains Coca-Cola Bottling Company.

The district court denied Ms. Bowers’ motion because it determined that her

claims were barred by the applicable statute of limitations. Ms. Bowers argues

that the district court erred because the Oklahoma Savings Statute is applicable to

claims brought under Title VII. Alternatively, Ms. Bowers asserts that the district

court erred by not equitably tolling her claims. We review de novo the district

court’s legal determination that the Oklahoma Savings Statute is not applicable to

Title VII claims.   See City of Wichita v. United States Gypsum Co.   , 72 F.3d 1491,

1495 (10th Cir. 1996). We review for abuse of discretion the district court’s

decision that Ms. Bowers’ claims should not be equitably tolled.      Garrett v.

Fleming , 362 F.3d 692, 695 (10th Cir. 2004).

       Having reviewed the briefs, the record and the applicable law, we conclude

that the district court correctly decided this case. We therefore AFFIRM the


                                           -2-
judgment for substantially the same reasons stated by the district court in its

Order filed November 14, 2003.

                                                     Entered for the Court

                                                     Stephen H. Anderson
                                                     Circuit Judge




                                         -3-